Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1, 12, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh [US 2013/0254725 A1].
As per claims 1 and 15, taking claim 1 as exemplary, Parikh teaches a method comprising:
obtaining a resist model for a resist of a patterning process, the resist model configured to simulate a fluid flow of the resist due to capillary forces acting on a contour of at least one feature of a the pattern of the resist [0025 generating a resist model, 0045 kernel with short radius representing rate for features due to capillary action]; and
determining, via a hardware processor and the resist model, a resist pattern to be developed based on an input pattern to the resist model [0025 generates an etch contour from the resist image contour and the plurality of etch kernels provided by the resist model].
However, Parikh does not explicitly recite “deformation.” Yet, the resist model is calibrated according to etch and developer, which, given a broadest reasonable interpretation, accounts for deformation of resist [0007-0008, 0026, 0042-0046]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because the disclosed developer etching kernels thus improve the accuracy of the resist model [0008].
As per claim 12, wherein the input pattern is a design pattern, a resist image, a mask pattern, and/or an aerial image, wherein the resist is a negative tone resist or a positive tone resist, chemically or not-chemically amplified, and wherein further the input pattern is a grayscale image and/or a binary image [0007-0008, 0057].
As per claims 14 and 20, wherein the deformation is determined at a plurality of locations, each location corresponding to a point that lies on a boundary of a developed portion of the developed resist pattern for the input pattern [0007-0008, 0025-0026, 0042-0046].
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh as applied to claims 1 and 15 above, and further in view of Nishino et al. [US 2014/0362354 A1].
As per claims 2 and 16, Nishino et al. teach, such that the combination teaches, wherein the resist deformation model is based on Navier-Stokes flow equations, and wherein the fluid flow is characterized by a Stokes flow and/or a Hele-Shaw flow, and wherein the fluid flow is characterized by a fundamental solution that decays with distance to a particular location in the resist and that is either regular in the resist or only singular at the location in the resist [FIG. 7, 0071, 00182-190]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because the accuracy of calculations is improved.
Claims 3-5, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh as applied to claims 1 and 15 above, and further in view of Nishino et al. and Van Der Laan et al. [WO 2017/114662 A1].
As per claims 3-4 and 17-18, Nishino et al. teach Stokes flow as demonstrated above with respect to claims 2 and 16, Van Der Laan et al. teach, such that the combination teaches, wherein the determining the deformation comprises: defining a plurality of vertices along the contour of the at least one feature; determining a capillary force at a given vertex of the plurality of vertices; and determining a velocity flow field of the fluid flow due to the capillary force based on a superposition of a velocity response at one or more of the plurality of the vertices, and based on a boundary condition, wherein the velocity response is due to a capillary force acting at a vertex adjacent to the given vertex [0060 simulated results produce contours or critical dimensions, expressed as discrete sized voxels or as a polygon in a mesh], and wherein the defining the plurality of vertices comprises distributing the plurality of vertices to make them evenly spaced while conserving an area or a volume of the contour of the at least one feature, wherein the capillary force acting on the given vertex is a sum of tensions on either side of the given vertex [0060 simulated results may be of sufficient granularity that surface roughness is specified]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because the simulation speed is increased.
As per claims 5, 10, Nishino et al. teach Stokes flow as demonstrated above with respect to claims 2 and 16, such that the combination teaches wherein the velocity response is characterized by a Stokeslet, wherein a Stokeslet represents a velocity flow field due to a point force in a Stokes flow, wherein the determining a velocity flow field further comprises obtaining a velocity at the given vertex along the contour of the at least one feature based on velocities of all other vertices caused due to the capillary force at each of the other vertices by multiplication with Stokeslets, and wherein contributions to the velocity flow field due to features far away from the given vertex are neglected [although the reference does not explicitly recite “Stokeslet” this feature is understood from the equations for Stokes flow].
As per claim 11, further comprising: determining forces at a partial area within the resist; and obtaining a deformation of an entire area of the resist based on a simulation using the resist deformation model using the forces at the partial area [Parikh 0007-0008, 0025-0026, 0042-0046].
Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh as applied to claims 1 and 15 above, and further in view of Poortinga et al. [US 8,913,120 B2].
As per claims 13 and 19, Poortinga et al. teach, such that the combination teaches further comprising: computing, using the resist deformation model, a critical dimension between a pair of locations disposed on a boundary of the at least one feature in the developed resist pattern; and calculating an error between the computed critical dimension and a measured critical dimension of an actual developed resist pattern, wherein the calculating the error comprises comparing, using a cross-correlation matrix, between printed wafer data and a simulated image [column 6, line 18-column 7, line 34]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because increased accuracy are provided.
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not disclose, teach, render obvious, or suggest motivation for, at least, wherein the determining the velocity flow field further comprises: decomposing the velocity flow field into a squeeze flow and a higher order velocity flow; applying a first boundary condition corresponding to the squeeze flow; and removing the squeeze flow from the velocity flow field based on the first boundary condition corresponding to the squeeze flow. See, also, paragraph 6 in the Written Opinion of the International Searching Authority.
Response to Arguments
Applicant’s arguments, see page 7, filed 08/29/2022, with respect to Claim 9 have been fully considered and are persuasive. The objection of Claim 9 has been withdrawn. 
Applicant's arguments filed 08/29/2022 with respect to Rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Regarding the rejection over Parikh, the Applicant appears to argue that reference teaches simulation of developer as opposed to resist. However, the Examiner respectfully disagrees. Given a broadest reasonable interpretation of the claimed subject matter, a resist pattern is developed based on the effect of the developer, which is simulated with the resist model as reasoned above in the rejection to account for deformation and fluid flow due to capillary action. Thus, the Examiner respectfully maintains the rejections.
Regarding the rejections further in view of Nishio et al., Van Der Laan et al., Poortinga et al., the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Thus, the Examiner respectfully maintains the rejections.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851